 

Exhibit 10.7

 

Loan No. 70004520

 

PROMISSORY NOTE

 

$10,500,000.00 December 27, 2013

 

FOR VALUE RECEIVED, WATERMARK PINEBROOK OWNER, LLC, a Delaware limited liability
company (“Borrower”), promises and agrees to pay to the order of GE CAPITAL BANK
(“Lender”), in lawful money of the United States of America, the principal sum
of TEN MILLION FIVE HUNDRED THOUSAND AND NO/100 DOLLARS ($10,500,000.00) or so
much thereof as may be advanced and outstanding under the Loan Agreement of even
date herewith (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Loan Agreement”), between Borrower, the Lenders
identified therein, and General Electric Capital Corporation, as Administrative
Agent, with interest on the unpaid principal sum owing thereunder at the rate or
rates or in the amounts computed in accordance with the Loan Agreement, together
with all other amounts due Lender under the Loan Agreement, all payable in the
manner and at the time or times provided in the Loan Agreement. Capitalized
terms used herein, but not defined, shall have the meanings assigned to them in
the Loan Agreement.



If not sooner due and payable in accordance with the Loan Agreement, Borrower
shall pay to Lender all amounts due and unpaid under the Loan Agreement on the
Maturity Date as set forth in the Loan Agreement. Unless otherwise specified in
writing by Administrative Agent, all payments hereunder shall be paid in
accordance with Section 2.6(c) of the Loan Agreement.

 

Borrower, co-makers, sureties, endorsers and guarantors, and each of them,
expressly waive demand and presentment for payment, notice of nonpayment,
protest, notice of protest, notice of dishonor, notice of intent to accelerate
the maturity hereof, notice of the acceleration of the maturity hereof, bringing
of suit and diligence in taking any action to collect amounts called for
hereunder and in the handling of securities at any time existing in connection
herewith; such parties are and shall be jointly, severally, directly and
primarily liable for the payment of all sums owing and to be owing hereon,
regardless of and without any notice, diligence, act or omission as or with
respect to the collection of any amount called for hereunder or in connection
with any right, lien, interest or property at any and all times had or existing
as security for any amount called for hereunder.

 

This Note is one of the Notes referenced in the Loan Agreement and evidences all
advances made, interest due and all amounts otherwise owed to Lender under the
Loan Agreement. This Note is executed in conjunction with the Loan Agreement and
is secured by the liens and security interests created under the Loan Documents
(including those arising under the Mortgage). Reference is made to the Loan
Agreement for provisions relating to repayment of the indebtedness evidenced by
this Note, including mandatory repayment, acceleration following default, late
charges, default rate of interest, limitations on interest, and restrictions on
prepayment.

 

Borrower’s liability hereunder is subject to the limitation on liability
provisions of Article 13 of the Loan Agreement. This Note has been executed and
delivered in and shall be construed in accordance with and governed by the laws
of the State of Illinois and of the United States of America.

 

PROMISSORY NOTE - Page 1
[Pinebrook – Milford, OH]
 

 

 

[Signature Page Follows]

 

PROMISSORY NOTE - Page 2
 

 

 

EXECUTED as of the date first written above.

 

  WATERMARK PINEBROOK OWNER, LLC,   a Delaware limited liability company      
By: /s/ David Barnes   Name:  David Barnes   Title:  Authorized Signatory





  



PROMISSORY NOTE – Signature Page
 

